 
 
 
111th CONGRESS1st Session 
In the House of Representatives, U. S., 
 
September 30, 2009 
 
AMENDMENTS: 
 
 That the resolution from the Senate (S. Con. Res. 41) entitled Concurrent resolution providing for the acceptance of a statue of Helen Keller, presented by the people of Alabama., do pass with the following  
(1)Strike the preamble.  
(2)Strike sections 1 and 2 and insert the following: 
 
1.Acceptance of Statue of Helen Keller from the People of Alabama for Placement in United States Capitol 
(a)In GeneralThe statue of Helen Keller furnished by the people of Alabama for placement in the United States Capitol in accordance with section 1814 of the Revised Statutes of the United States (2 U.S.C. 2131), is accepted in the name of the United States, and the thanks of the Congress are tendered to the people of Alabama for providing this commemoration of one of Alabama’s most eminent persons. 
(b)Presentation CeremonyThe State of Alabama is authorized to use the rotunda of the Capitol on October 7, 2009, for a presentation ceremony for the statue accepted under this section. The Architect of the Capitol and the Capitol Police Board shall take such action as may be necessary with respect to physical preparations and security for the ceremony.  
Lorraine MillerClerk.